Citation Nr: 1632220	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  08-14 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee. 

2. Entitlement to an initial rating in excess of 10 percent for status post arthroscopy of the right knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from December 1985 to December 2006. 

These matters come before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Wilmington, Delaware.

These matters were previously before the Board in May 2010, at which time they were remanded for further development of the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having considered the matters, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.

Initially, the Board notes that the Veteran recently submitted private treatment records pertaining to the service-connected knee disabilities in June 2016; however, she did not submit a written waiver of AOJ review of the additional evidence. See May 2016 Treatment Records from Gulf Diagnostic Center Hospital.  The law requires that, without a written waiver of initial AOJ review, the Board must remand the claims for the AOJ to first consider that evidence. 38 C.F.R. § 20.1304(c). 

Secondly, the Board acknowledges that the Veteran underwent a VA knee examination in February 2015. See Knee and Lower Leg Defined Benefits Questionnaire (DBQ).  Unfortunately, the VA examination is inadequate for rating purposes.  In Correia v. McDonald, the Court essentially held that that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  While the February 2015 DBQ included a "Section V- Pain," the examiner failed to complete the sections pertaining to joint pain (right knee) with active and passive motion, and joint pain (right and left knee) with weight-bearing and non weight-bearing.  In addition to these deficiencies, it appears that the Veteran's bilateral knee disability may have worsened since the 2015 DBQ.  Specifically, the newly submitted private treatment records described the Veteran as being in "severe pain" with "locked knee unable to extend her knees with extension leg 30 degrees."  

In light of the foregoing, the Board finds that the Veteran should be afforded a new VA knee examination upon remand. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional relevant treatment records (private or VA) she wants considered in connection with his appeal.  The identified records should be sought.

2. Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to address the current severity of her bilateral knee disabilities.  The examiner must review pertinent documents in the Veteran's electronic claims file in conjunction with the examination. This must be noted in the examination report.  Appropriate testing to determine the extent of any instability, swelling, and pain must be conducted. 

(a) Describe all impairment associated with the Veteran's bilateral knee disability. 

(b) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

(c) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

(d) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

(e) Lastly, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non weight-bearing, for both knees. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

3. Thereafter, readjudicate the Veteran's claims on appeal. If the benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




